Citation Nr: 1124918	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin Hanson, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from November 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board notes, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  The Board considered Rice here, but found it inapplicable since the evidence of record indicates the Veteran in fact is working full time as a substance abuse counselor.  Prior to that time, the Veteran was working part-time in a half-way house as a technician.  At all times during this appeal the Veteran has been employed in some regard and the Veteran has never claimed his PTSD precludes him from working.  This is explained in more detail below.  


FINDING OF FACT

The Veteran's posttraumatic stress disorder is manifested by insomnia, depression, anger, intrusive memories, hypervigilence, exaggerated startle response and some strained relationships all resulting in moderate social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes (DCs) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in November 2007.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   

Since the RO assigned the 50 percent disability rating at issue here for the Veteran's service-connected disability, and the Board has concluded that the preponderance of the evidence is against assigning a higher rating, there is no question as to an effective date to be assigned, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board further notes for initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2007 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2007 and 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating (PTSD)

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for his PTSD originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No., 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as will be explained below, staged ratings are not appropriate because the severity of the Veteran's PTSD stayed consistent throughout the appellate time frame.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Veteran's VA outpatient treatment records are largely silent as to any specific treatment for PTSD.  The Veteran is treated with medications for his insomnia and depression, but he does not receive any on-going therapy for his PTSD.  

Aside from treatment records, the claims folder contains an October 2007 private psychiatric evaluation reflecting a GAF score of 55 to 60.  The Veteran was afforded two VA examinations in 2007 and 2010 where he was assigned GAF scores of 63 and 55 respectively.  Accordingly, throughout the appellate time frame, the Veteran's GAF scores have ranged from 55 to 63.

A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  The DSM-IV provides for a GAF rating of 61-70 for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology does not warrant a rating higher than the already assigned 50 percent rating.  

Again, the Veteran's VA outpatient treatment records are largely silent as to any relevant treatment.  The Veteran has been most recently treated for his insomnia and depressive symptoms, but he does not participate in any type of on-going therapy or treatment program for his PTSD.

The Board finds noteworthy that until the April 2010 VA examination, the Veteran was originally diagnosed with an adjustment disorder with depression.  The Veteran has also been diagnosed with primary insomnia.  After his military service, the Veteran became addicted to various drugs and alcohol.  During this lengthy period of drug and alcohol addiction, the Veteran lost his parental rights over his three youngest children.  The Veteran also developed cancer with subsequent surgery and treatment.  Indeed, the Veteran is currently receiving Social Security Administration (SSA) disability benefits for the residuals of his cancer. 

As will be explained in more detail below, the December 2007 VA examiner found these events, which are non-combat related, to be significant incidents responsible for his adjustment disorder and depression.  The 2007 VA examiner also noted, however, some signs of PTSD-like symptoms related to the Veteran's combat in Vietnam, but did not elaborate on these symptoms.  In April 2010, the VA examiner found the Veteran's primary diagnosis to be PTSD, which supersedes the adjustment disorder with depression prior diagnosis.  The April 2010 examiner found that the Veteran's drug addiction (now in remission) and primary insomnia were also significant diagnoses not completely related to his PTSD, but impossible to separate out.  Accordingly, the 2010 examiner attributed all of the Veteran's current psychiatric symptoms to his service-connected PTSD.

For these reasons, the Board will consider the Veteran's current rating for PTSD in light of all reported psychiatric symptoms reported both privately and within VA in 2007 and 2010 irrespective of whether the symptoms are attributed to the Veteran's service-connected PTSD or his non-service related adjustment disorder with depression and primary insomnia.  

Again, the Veteran underwent a private psychiatric evaluation in October 2007 where the examiner diagnosed the Veteran with adjustment disorder with depression assigning a GAF score of 55 to 60 for "moderate" symptoms.  The private evaluator described the Veteran's symptoms to include fluctuation between sadness and anger, irritability, intrusive memories, sleep disturbances and depressed mood and affect.  The private evaluator indicated the Veteran was married for eight years from 1971 to 1979; he had one daughter; and he also adopted his wife's son from a prior marriage.  He indicated he never remarried, but had relationships producing three other children.  Due to his drug addiction, however, he lost his parental rights over the three younger children.  The evaluator noted the Veteran was fairly well groomed and clean, friendly, cooperative, well-oriented with normal conversation and thought process.  The Veteran did not exhibit any signs of delusion, hallucinations, paranoia, psychosis, or other inappropriate behavior.  The Veteran denied any suicidal ideation.  With regard to social and occupational impairment, the Veteran indicated he is most likely to stay at home and will "rarely" go out for lunch, but regularly attends his Narcotics Anonymous meetings and, indeed, was sponsoring someone.  He also indicated he visits his granddaughter once a month and works on the weekends at a half-way house.

In December 2007, the Veteran was afforded a VA examination where the examiner also diagnosed the Veteran with adjustment disorder with depression assigning a GAF score of 63 for "mild" symptoms.  The examiner noted, however, that the Veteran also exhibited some PTSD-like symptoms at that time.  The examiner noted the Veteran's marital history as well as substance abuse history.  The Veteran, at that time, exhibited symptoms that included depression, sleep disturbances, and anger.  The examiner noted the Veteran had good hygiene, was oriented on all planes, had good concentration, normal thought pattern and no inappropriate behavior.  The Veteran denied suicidal ideation, delusions or hallucinations.  The examiner also found no evidence of impaired memory.  The Veteran, at that time, worked as a technician at a half-way house, but indicated he had a four year college degree and was working towards certification to be a substance abuse counselor.  

Most recently, the Veteran was afforded a VA examination in April 2010 where the examiner at that time felt the Veteran's symptoms warranted a diagnosis of PTSD related to combat exposure in Vietnam that "superseded" his prior diagnosis of adjustment disorder with depression.  The examiner also noted the Veteran's major complaint of problems sleeping with little relief with usual treatment warranted a diagnosis of primary insomnia.  This diagnosis, the examiner explained, was not completely related to the PTSD.  Indeed, the Veteran indicated the insomnia began after his sobriety several years earlier.  The examiner found the symptoms of one, however, could not reasonably be separated out from the other without resorting to speculation.  

Overall, in April 2010 the examiner assigned the Veteran with a GAF score of 55 for "moderate" psychiatric symptoms to include insomnia, depression, recurrent memories of Vietnam, hypervigilence, exaggerated startle response and some social aversion.  The Veteran reported that he lives by himself in an apartment, but does go golfing with friends and is overall an outgoing person, but a hard person "to get to know."  The examiner explained the Veteran's social aversion as a coping method.  The examiner also noted the Veteran's familial history and loss of contact with his youngest children due to his previous substance abuse and loss of parental rights.  The Veteran was described as having good hygiene, exhibiting normal speech, normal behavior, normal memory and normal thought process.  The Veteran's mood was good and the Veteran was oriented on all planes.  The Veteran denied suicidal ideation, problems with daily living, panic attacks or obsessive compulsive behavior.  Overall, the Veteran was operating fairly well and, at that time, began working full time as a substance abuse counselor.  

In short, the medical evidence largely shows the Veteran exhibits mild to moderate impairment of social and occupational impairment, which does not support a rating higher than 50 percent.  Indeed, although the Veteran's symptoms have been mostly described as "moderate" by medical professionals, the Veteran is actually working full time with no impairment of daily functioning.  Socially, the Veteran has a few friends he golfs with and is described as an "outgoing" person.  The medical evidence does not even support the Veteran's current 50 percent rating, much less a higher rating.

Symptoms ordinarily associated with a 50 percent rating include flattened affect, speech abnormality, panic attacks, impaired memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

In this case, as explained above, the Veteran has consistently been described as having normal speech, no panic attacks, no memory impairment, good judgment and a normal thought process.  The Veteran, at times, is described as having a depressed mood with strained familial relationships due to his past substance abuse.  In contrast, however, the Veteran sees his older children regularly, has friends, and has no difficulties performing activities of daily living.  The Board finds the medical evidence does not support his current 50 percent rating much less a higher rating.

For a 70 percent rating, as explained above, the Veteran would have to exhibit moderately severe symptoms of impaired speech, panic attacks, memory impairment, impaired judgment, impaired thought processes and disturbances of motivation and mood.  Again, the medical evidence overwhelmingly indicates the Veteran has no impairment of speech, memory, thought process, behavior or panic attacks. 

The Veteran is currently working full time as a substance abuse counselor and maintains a social life golfing with some friends and attending his Narcotics Anonymous meetings.  He did lose parental rights to his younger children and is not permitted to contact them, but he indicated he does see his older children and granddaughter.  The Veteran's main symptoms include insomnia, depression, anger, intrusive memories, hypervigilence and exaggerated startle response.  Despite these symptoms, all medical professionals indicate the Veteran is able to function on a daily basis relatively well. 

There also is no medical evidence supporting the Veteran is suffering from total occupational and social impairment due to his PTSD.  Indeed, the Veteran denies suicidal ideation, psychosis, hallucinations, delusions, paranoia or any inappropriate behavior.  No medical professional has ever noted evidence of such symptoms.

Again, the medical evidence largely shows the Veteran exhibits mild to moderate impairment of social and occupational impairment that does not warrant a rating higher than the 50 percent currently assigned.  The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology did not support a rating greater than 50 percent.  See 38 C.F.R. § 4.7.  

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  With regard to psychiatric disabilities specifically, the rating criteria already considers a wide range of social and industrial indicators and psychiatric symptomatology.  This is discussed in more detail above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for his PTSD.  The Board notes the Veteran was hospitalized for over 30 days in 2001 for drug abuse treatment, but this substance abuse has not been associated with his PTSD and, indeed, there is medical evidence to the contrary.  In any case, the Veteran's substance dependency has been in remission throughout the entirety of the appellate time frame.

Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran worked part time in a half-way house as a technician while studying to be certified as a substance abuse counselor.  Presently, the Veteran works full time as a substance abuse counselor and did not claim any disturbances in his job due to his psychiatric symptoms.  

The Board notes the Veteran's PTSD by its very nature clearly causes some amount of occupational impairment, but the Veteran's 50 percent rating already takes into account some amount of occupational impairment.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


